Citation Nr: 1211458	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  00-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent (to include consideration of separate evaluations) for each of multiple scars of the right buttock, left buttock, right thigh, left forearm and wrist, left thigh, left lower leg (including the ankle and foot), right lower leg, right knee, left lateral chest wall, and left shoulder and axillary area.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Fort Harrison, Montana, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appeal was previously before the Board in March 2006, which denied the claim.  The Veteran appealed this decision to the Veterans Claims Court.  In November 2008, the Court vacated the Board's decision on this issue and several others and remanded them for further consideration.  Decisions on a number of other issues were affirmed.

In July 2010, the Board issued a decision addressing the remaining four issues, including the question of evaluation of scars.  Claims regarding entitlement to special monthly compensation based on housebound status and service connection for chronic pain syndrome were denied.  The claims for an increased evaluation for scars and for a finding of clear and unmistakable error (CUE) in an August 1994 decision assigning a December 1987 effective date for separate evaluations for shell fragment wounds were remanded to the RO.

The Veteran again appealed the Board's July 2010 denials to the Court.  In the course of that litigation, the Veteran and VA entered into a Settlement Agreement regarding his claims; the parties then filed a Joint Motion to Terminate the Appeal.  The Court issued an Order doing such in January 2012.

The Board finds that the Settlement Agreement and Order terminating the appeal applied only to those issues pending before the Court; it did not impact the two issues remanded to the RO by the Board in July 2010.  Stipulated Agreement, Item 4.  Appeals with regard to those issues remained open and pending.

Of those two issues, the Veteran very clearly withdrew his appeal with regard to CUE in an August 1994 decision in October 2011 correspondence to the RO.  He and RO had extensive discussions regarding this issue, and he repeatedly stated he did not want to pursue the appeal.  The RO notified him that the appeal was withdrawn in October 2011 correspondence.  There remain no allegations of errors of fact or law for appellate consideration, and the issue is therefore not before the Board.  The sole remaining issue on appeal is as titled above.

If the Veteran desires to withdraw the remaining issue, he should do so with specificity at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

It appears that the RO has interpreted the January 2012 Settlement Agreement and Order as terminating all appeals with regard to all issues, and has stopped all action with respect to the Veteran's claims.  However, as is discussed above, the Agreement specifies that only the issues addressed in the Board's July 2010 decision and then appealed to the Court were involved in the settlement. 

In July 2010, the Board also remanded the issue of evaluation of multiple scars; as this was not a final decision subject to appeal, it was not before the Court and was not impacted by the settlement.  The issue remains an active and pending appeal.

Therefore, the development actions directed by the Board in July 2010 with respect to that claim must be undertaken.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Remand remains required for compliance with VA's duty to assist the Veteran in substantiating his claims, and to ensure protection of his due process rights.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159, 19.26.  The duty to assist includes providing a VA examination when necessary.  Necessity is, in part, determined by weighing whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, the most recent comprehensive examination of the Veteran's scars was in January 2003.  While a June 2005 examination confirmed some of the findings with regard to scars, no examination has been specifically scheduled since 2003 to individually identify and describe the manifestations of each scar.  The Board recognizes that scars would appear to be static in nature and unlikely to change over such an interval, but given the number of involved scars, the importance of their relationship to each other, and changes in the potentially applicable rating criteria, re-examination is deemed necessary.

Further, updated VA treatment records should be obtained to document any symptoms and complaints between the VA examinations.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the VA medical center in Fort Harrison, Montana, and all associated clinics, as well as all other VA facilities identified by the Veteran or in the record.  The most recent VA records contained in the claims file appear to date from June 2005.

2.  Schedule the Veteran for an examination to assess residual scarring.  The examiner should carefully catalog each of the Veteran's scars of the right buttock, left buttock, right thigh, left forearm and wrist, left thigh, left lower leg (including the ankle and foot), right lower leg, right knee, left lateral chest wall, and left shoulder and axillary area.  

The dimensions of each scar should be provided as should the distances between scars.  The examiner should fully describe the physical appearance of each scar, relate objective findings regarding tenderness, and report the Veteran's subjective complaints regarding each scar.  The examiner should identify and comment on closely associated groups of multiple scars where appropriate.  If retained foreign bodies are evident in association with any scar such must be noted.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


